Citation Nr: 1712160	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-08 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a separate rating for neurological impairment of the right lower extremity, associated with service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This appeal was previously before the Board in July 2014, where the Board denied an increased rating for service-connected diabetes mellitus and remanded the other issues to obtain a medical opinion as to the severity of the Veteran's neurological impairments as associated with diabetes mellitus.  A VA examination was conducted in April 2015.

In a December 2015 rating decision, the RO awarded a separate rating for peripheral neuropathy of the left lower extremity based on the April 2015 VA examination.  The RO issued a Supplemental Statement of the Case as to the right lower extremity in December 2015 and returned the appeal to the Board. 


FINDING OF FACT

Throughout the appeal period, there is no medical or lay evidence showing the Veteran has any neurological impairment in his right lower extremity. 


CONCLUSION OF LAW

The criteria for a separate rating for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As this case concerns an initial rating and comes before the Board on appeal form the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Nevertheless, in other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records (STRs), as well as post-service reports of any private and VA treatment.  Additionally, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was afforded two VA examinations in conjunction with his claim in August 2011and April 2015; the November 2015 examination was conducted in conjunction with another increased rating claim for diabetes mellitus and the examination results are relevant to this appeal.  The Veteran's representative argued that the August 2011 examination was inadequate due to the examiner's inability to review the Veteran's medical records and failure to fully address the Veteran's limitations.  However, the Board remanded the case and the April 2015 examination was conducted to identify any manifestations of any impairment and determine the severity of the disability.  Review of the examination report reveal that it is adequate in order to issue a decision on the claim decided herein.  Indeed, the examination included a review of the record and provided results from appropriate testing.  Therefore, the April 2015 VA examination is adequate to adjudicate the claim being decided herein, and no further examination is necessary.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.

II. Separate Rating 

The Veteran contends that he is entitled to a separate disability rating for neurological impairment of his right lower extremity. 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Diagnostic Code 8520, for paralysis of the sciatic nerve affords an 80 percent rating for complete paralysis, in which the foot dangles and drops, no active movement is possible of the muscle below the knee, and flexion of knee weakened or (or very rarely) lost.  A 60 percent rating is provided for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.  A 40 percent rating is provided for moderate severe incomplete paralysis, a 20 percent rating is provided for moderate incomplete paralysis, and a 10 percent rating is provided for mild incomplete paralysis.

The general rating criteria for diseases of the peripheral nerves provide that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  However, the Board also notes that the words mild, moderate and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

As noted above, the Veteran underwent a VA examination in August 2011, which indicated normal results for his right lower extremities and sensory dysfunction in his left medial lower leg and foot.  Motor function was within normal limits.  Sensory exam results were normal on the right; the left sensory function for the deep peroneal nerves was decreased and revealed neuritis.  There was no paralysis as a result of his condition. 

The examiner diagnosed peripheral neuropathy in the lower extremities, noting the neurological condition is a complication of diabetes because it is due to micro vascular complications related to diabetes.  A question posed to the examiner asked to clarify the cause of the neuropathy because the examiner had previously noted the condition as a residual of a stroke, but also stated it was a complication of diabetes mellitus.  The examiner clarified that it was more likely secondary to the stroke because it was one sided.  

The April 2015 VA examiner confirmed the peripheral neuropathy diagnosis and examination revealed moderate numbness, and paresthesias and/or dysesthesias in the left lower extremity.  The right lower extremity was asymptomatic for neuropathy.  Notes also indicated there was decreased sensation in the left lower leg/ankle and foot/toes.  Sensation testing for the right lower extremity was normal.  There was moderate incomplete paralysis in the left sciatic nerve; the right was normal.  The Veteran had a normal gait and did not require the use of any assistive devices to ambulate.

The examiner noted the Veteran's condition was quiescent (in a state of inactivity or dormant) and stated that at the time of the examination the Veteran did not have right lower extremity neuropathy. 

The Veteran was seen in November 2015 for VA examination specifically for diabetes mellitus.  The examiner confirmed his diagnosis and related condition erectile dysfunction; it was also indicated that the Veteran did not suffer from any recognized complications of diabetes mellitus such as peripheral neuropathy. 

Review of his VA treatment records reveals no diagnosis or treatment for neurological impairment in his right lower extremity; numbness in his left lower extremity was noted on a few occasions.  A VA doctor wrote a letter in July 2012 noting the Veteran had nerve dysfunction along with damage to small vessels from diabetes, which may have contributed to erectile dysfunction but did not discuss whether it caused neurological impairments in his extremities.  Records also show the Veteran suffered a stroke in June 2004 and experienced paresthesia in his left chest and leg. 

The Veteran's representative argued that the Veteran's condition was well documented in his medical records with a private clinic.  In February 2016, the RO requested the Veteran complete a release for the private provider so that any records could be obtained.  To date, VA has not received a response to make a request for records. 

Based on the foregoing, the Board finds that a separate rating for peripheral neuropathy of the right lower extremity is not warranted because the Veteran has not been shown to have a neurological impairment in his right lower extremity.  None of the exams conducted show any disability as to the Veteran's right lower extremity.  The April 2015 examination is the most pertinent as it was conducted specifically to address the severity of any neurological impairment; examination results show that the although the Veteran experienced decreased sensation and moderate incomplete paralysis in his lower, left extremity, all testing was normal for his right lower extremity.  There is no medical evidence that indicates the Veteran has any neurological impairment in his right lower extremity. 

The Board finds no basis for the assignment of a separate rating for neurological impairment in the Veteran's right lower extremity.  As such, this appeal must be denied.

ORDER

Entitlement to a separate rating for neurological impairment of the right lower extremity is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


